DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gothard (U.S. 20090326727) in view of Tsubaki (U.S. 20200290480).

Regarding claim 1, Gothard teaches an adaptive vehicle power system (shown in figure 1 item 120 defined in paragraph [0013] as an adaptive power supply).
Gothard teaches comprising: switching circuitry in communication with a vehicle drive motor battery system (paragraph [0023] teaches wherein the DC bus 272 may include switches on power paths from the power inputs and can control the switches based on the power sensors to transfer the loads of the electrical devices 290 to an available power source automatically. Figure 2 shown below shows wherein a switching circuitry comprising switches wherein the adaptive power system can include a power distribution unit configured to distribute electrical power from the power bus to a plurality of electrical devices). 
Gothard does not explicitly teach a motor and dedicated battery bank in communication with the switching circuitry such that a power/charging system connected to the vehicle may be selectively switched to provide power and/or charging voltage and amperage from the vehicle charging system to the dedicated battery bank.
Tsubaki teaches a motor and dedicated battery bank in communication with the switching circuitry such that a power/charging system connected to the vehicle may be selectively switched to provide power and/or charging voltage and amperage from the vehicle charging system to the dedicated battery bank (shown in figure 1, shown below, wherein item 10 is a battery bank interpreted as a battery unit in communication with motor item M, which may be selectively switched by the switch unit 30 includes a plurality of switches 31 to 38. Paragraph [0026] teaches wherein the switching system switches that battery connection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Gothard reference with the battery bank system of the Tsubaki reference so that the battery may provide proper voltage and amperage to the motor when necessary. 
The suggestion/motivation for combination can be found in the Tsubaki reference in paragraph [0026] wherein battery system switched to provide specific voltages. 


    PNG
    media_image1.png
    531
    508
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    416
    703
    media_image2.png
    Greyscale


Regarding claim 2, Gothard teaches the adaptive vehicle power system of claim 1, but does not explicitly teach wherein the switching circuitry is manually or automatically controlled via sensing and monitoring circuitry configurable to provide a desired output voltage and power based on a user selection.
Tsubaki teaches wherein the switching circuitry is manually or automatically controlled via sensing and monitoring circuitry configurable to provide a desired output voltage and power based on a user selection (shown in figure 1 wherein item 10 is a battery bank interpreted as a battery unit in communication with motor item M, which may be selectively switched by the switch unit 30 includes a plurality of switches 31 to 38. Paragraph [0026] teaches wherein the switching system switches that battery connection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Gothard reference with the 
The suggestion/motivation for combination can be found in the Tsubaki reference in paragraph [0026] wherein battery system switched to provide specific voltages. 

Regarding claim 3, Gothard teaches the adaptive vehicle power system of claim 1, but does not explicitly teach wherein the switching circuitry is configured to connect the vehicle drive motor battery system and the battery bank in series connection, parallel connection, and combinations thereof.
Tsubaki teaches wherein the switching circuitry is configured to connect the vehicle drive motor battery system and the battery bank in series connection, parallel connection, and combinations thereof (shown in figure 1 wherein item 10 is a battery bank interpreted as a battery unit in communication with motor item M, which may be selectively switched by the switch unit 30 includes a plurality of switches 31 to 38. Paragraph [0026] teaches wherein the switching system switches that battery connection between series and parallel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Gothard reference with the battery bank system of the Tsubaki reference so that the battery may provide proper voltage and amperage to the motor when necessary. 
The suggestion/motivation for combination can be found in the Tsubaki reference in paragraph [0026] wherein battery system switched to provide specific voltages. 

Regarding claim 4, Gothard teaches the adaptive vehicle power system of claim 3, further comprising sensing circuity operable current, voltage, power, and combinations thereof of the vehicle drive motor battery system and the battery bank (paragraph [0027] teaches wherein such as power sensor inputs, load sensor inputs, user inputs, temperature sensor inputs, and the like. Further, the controller 278 may determine an appropriate power procedure of the adaptive power system 220 based on the various inputs).

Regarding claim 5, Gothard teaches the adaptive vehicle power system of claim 4, wherein the sensing circuitry is operable to communicate desired settings to the switching circuitry to cause connection of the vehicle drive motor battery system and battery bank to achieve a desired voltage, current, or power output (paragraph [0027] teaches wherein such as power sensor inputs, load sensor inputs, user inputs, temperature sensor inputs, and the like. Further, the controller 278 may determine an appropriate power procedure of the adaptive power system 220 based on the various inputs).

Regarding claim 6, Gothard teaches the adaptive vehicle power system of claim 5 but does not explicitly teach wherein the sensing circuitry is operable to enable or disable connections to the vehicle drive motor battery system and battery bank.
Tsubaki teaches wherein the sensing circuitry is operable to enable or disable connections to the vehicle drive motor battery system and battery bank (paragraph [0046] teaches when detecting abnormality in any of the batteries, the switch controller 40 isolates, thus enabling or disabling the battery and re-forms the serial battery group for supplying electric power with the other batteries).

The suggestion/motivation for combination can be found in the Tsubaki reference in paragraph [0026] wherein battery system switched to provide specific voltages.

Regarding claim 7, Gothard teaches the adaptive vehicle power system of claim 1, but does not explicitly teach wherein the switching circuitry is operable to connect, disconnect, or isolate the vehicle drive motor battery system and the battery bank.
Tsubaki teaches wherein the switching circuitry is operable to connect, disconnect, or isolate the vehicle drive motor battery system and the battery bank (paragraph [0046] teaches when detecting abnormality in any of the batteries, the switch controller 40 isolates, thus enabling or disabling the battery and re-forms the serial battery group for supplying electric power with the other batteries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Gothard reference with the battery bank system of the Tsubaki reference so that the battery may provide proper voltage and amperage to the motor when necessary. 
The suggestion/motivation for combination can be found in the Tsubaki reference in paragraph [0026] wherein battery system switched to provide specific voltages.

Regarding claim 8, Gothard teaches the adaptive vehicle power system of claim 7, wherein the switching circuitry is operated manually by a user or electronically by control circuitry (figure 1 shows wherein the adaptive power system may be manually operated via a user control panel item 125).  

Regarding claim 9, Gothard teaches the adaptive vehicle power system of claim 1, wherein the switching circuitry comprises relays, solenoid, rotary switches, solid state relays, field effect transistors, and combinations thereof (paragraph [0029] teaches wherein switches may be used). 

Regarding claim 10, Gothard teaches the adaptive vehicle power system of claim 1, wherein the battery bank is chargeable via connection to an external land-based power system comprising coal, gas, solar, hydro, or wind based power systems (paragraph [0045] teaches wherein the adaptive power system 320 may check availability of power sources, such as utility power, generator, solar power, fuel cell, mobile platform source to provide charging).

Regarding claim 11, Gothard teaches the adaptive vehicle power system of claim 1, but does not explicitly teach where the switching circuitry is configured to connect individual batteries of the battery bank in series or parallel to match the voltage of the vehicle's drive motor system.
Tsubaki teaches where the switching circuitry is configured to connect individual batteries of the battery bank in series or parallel to match the voltage of the vehicle's drive motor system shown in figure 1 wherein item 10 is a battery bank interpreted as a battery unit in communication with motor item M, which may be selectively switched by the switch unit 30 includes a plurality of switches 31 to 38. Paragraph [0026] teaches wherein the switching system switches that battery connection between series and parallel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Gothard reference with the battery bank system of the Tsubaki reference so that the battery may provide proper voltage and amperage to the motor when necessary. 
The suggestion/motivation for combination can be found in the Tsubaki reference in paragraph [0026] wherein battery system switched to provide specific voltages.

Regarding claim 12, Gothard teaches the adaptive vehicle power system of claim 11, wherein the battery bank is configured to connect to the vehicles drive motor battery system to provide increased power capacity (paragraph [0024] teaches wherein higher capacity batteries may switched in to provide an increased capacity). 

Regarding claim 13, Gothard teaches the adaptive vehicle power system of claim 11, wherein the switching circuitry is operable to connect the drive motor battery system and the battery bank to match a voltage of an external power supply such that the batteries of each system are charged (paragraph [0024] teaches wherein the switching circuitry matches the voltage of the external)
	Gothard does not explicitly teach wherein the switching circuitry is operable to provide reverse power.
Tsubaki teaches wherein the switching circuitry is operable to provide reverse power. (paragraph [0035] teaches wherein the switch controller 40 connects the formed parallel battery group B2 with the charger C, to provide a reverse power and charges the parallel battery group B2 with electric power supplied from the charger C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Gothard reference with the battery bank system of the Tsubaki reference so that the battery may provide proper voltage and amperage to the motor when necessary. 
The suggestion/motivation for combination can be found in the Tsubaki reference in paragraph [0026] wherein battery system switched to provide specific voltages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200262302 A1	Zappaterra; Massimo et al.
US 20050287880 A1	Okuyama, Takashi
US 20120306468 A1	Butzmann; Stefan et al.
US 20130002016 A1	Furukawa; Kimihiko et al.
US 20100269776 A1	MIZUNO; Satoru
US 20010019224 A1	Amano, Masahiko  et al.
US 20190126866 A1	SATO; Shinichiro et al.
US 20210021139 A1	Windsor; Michael E.
US 4649332 A	Bell; Stuart D.
US 6815931 B1	Wells; John T. et al.
US 20170225635 A1	OBAYASHI K et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859